DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 is rejected because “the following” lacks proper antecedent basis.  Claims 16 and 18-20 are rejected because the depend from method Claim 14.  For the purpose of advancing prosecution, Examiner will assume these claims depend from Claim 15.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-11 and 13-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Publication No. 2021/0228282 to Dimaio et al. “Dimaio”
With respect to Claims 1, 5, 9 and 15-17 Dimaio discloses a robotic surgical system and method including a plurality of robotic arms (manipulators 1 and 2 depicted in Fig. 7B and corresponding descriptions), a display device (Paragraphs [0032] and [0055]-[0057]), and a processor (Abstract; Paragraph [0034]).  Further regarding the limitation of a plurality of robotic arms, while Figs. 1A, 1B and 2 depict only one manipulator assembly 102, Dimaio explains other manipulators may be in the environment (Paragraphs [0023] and [0120]).  Moreover, Dimaio explains that the processor is configured to receive user input with respect to a type of procedure (Paragraph [0069]) and render a graphical representation of the plurality of robotic arms in their current position and display user guidance information on how to move the plurality of robotic arms into a different, recommended position(s) (Paragraphs [0007], [0022]-[0023], [0025]-[0026], [0039], [0046], [0077], [0088], [0114]).  Dimaio explains, in one embodiment, a representation of a configuration for the manipulator recommended by the controller based on input data can include imagery overlaid on the environment in an opaque, or partially transparent, graphic representation of the manipulator in the recommended configuration (Paragraph [0117]).  Furthermore, the system may provide animation of a recommended motion of the manipulator to the recommended orientation, position or pose where the animation can be indicative of a sequence of positions and orientations of the manipulator (Paragraph [0118]).  
With respect to Claims 2 and 11, Examiner notes that the recommended position is considered to be a “deployed position” in its broadest reasonable interpretation.  
As for Claims 4 and 10, Examiner notes that the robot’s current positions appears to be indicated in a solid line (Fig. 7B) while a recommended configuration visual cue would be in an opaque, or partially transparent, graphic representation (e.g. phantom) as explained above.  
Regarding Claims 7, 13 and 20, Examiner notes that in one embodiment, the display is worn by the user so when the user is adjacent to the table the screen would be too in its broadest reasonable interpretation.  
With respect to Claims 8 and 14, Examiner notes that the aforementioned instructions include direction as to what joints (e.g. touchpoints) to manipulate to configure the robot in a recommended position.  
As for Claim 18, Dimaio explains that in one embodiment, robotic manipulator assembly includes joints and links that are powered and controlled by a controller 122 via input from a user control (Paragraphs [0031] and [0035]; Fig. 4 and corresponding descriptions).  Specifically, Dimaio teaches “In cases in which the medical system 100 includes the user control system 132, the guidance of manual movement of the manipulator assembly 102 provided by the controller 122 can include guidance for operating the user input system of the user control system 132 to move the manipulator assembly” (Paragraph [0036]).  Such disclosures are considered to read on instructions of how to manipulate the user input device to move the plurality of robot arms in its broadest reasonable interpretation.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimaio alone.  
With respect to Claims 3 and 11, Dimaio provides a system and method to provide visual cues of how to configure robotic manipulators for particular types of procedures and/or for different stages of a procedure (Paragraphs [0105]-[0108]).  One skilled in the art would have been motivated to have provided recommended configurations safely away from the patient/operators once the procedure is complete in order to move the robot away from the patient in a carful or particular place (e.g. stowed).  
Alternatively regarding Claims 7 and 13, Dimaio explains that the display may be proved on the user or in a tablet or mobile computing device (Paragraphs [0055]-[0057].  Examiner notes that one skilled in the art would have been motivated to have positioned the tablet display adjacent to the table in order to be seen while correctly setting up the robotic arms around the table.  

Claim(s) 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimaio in view of U.S. Publication No. 2020/0337789 to Meglan.  
With respect to Claims 6, 12 and 19, Dimaio discloses various forms of providing cues/instructions to the user to configure the robotic arms as explained above but does not specifically refer to audible instructions.  
Nonetheless, Meglan teaches from within a similar field of endeavor with respect to guiding robotic positioning (Abstract) where user instructions may be provide in visual or audible form (Paragraphs [0075], [0092] and [0095]).  
Accordingly, one skilled in the art would have been motivated to have modified the movement instructions described by Dimaio to also include auditory commands as described by Meglan in order to customize instructions to the surgeon’s preference.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793